Detailed Action
1. 	This Action is in response to Applicant's Patent Application filed on July 10, 2020. Claims 1-21 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statement(s) submitted within this application (has/have) been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 19-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by NAGUIB; Ayman F. et al. (US 20200100283 A1), hereafter “Naguib.”
Consider claim 19. Naguib discloses a method of operating an electronic device for performing ranging by using an ultra-wideband (UWB) in a wireless communication system, the method comprising (see fig. 1, pars. 0003 and 0005; [0003] The described embodiments relate generally to wireless communication, including methods and apparatus to support channel access control for keyless vehicle entry systems. An initiating wireless device can query multiple responding peripheral wireless devices to perform ranging for distance and/or angle of arrival data, where the multiple peripheral wireless devices coordinate responses to reduce or minimize interference and reduce time to complete ranging. [0003]… In some embodiments, the central wireless device and the peripheral wireless devices communicate ranging measurement messages and responses using an ultra-wideband (UWB) wireless communication protocol.): transmitting and receiving at least one frame for ranging, to and from at least one other electronic device (see par. 0023 … A central wireless device can query multiple peripheral wireless devices to perform ranging for distance and/or angle of arrival data, where the multiple peripheral wireless devices coordinate responses to reduce or minimize interference and reduce time to complete ranging. A time-slotted channel hopping architecture is used to allow the initiating wireless device to communicate with the multiple peripheral wireless devices using a low-power, high-bandwidth radio, such as an ultra-wideband (UWB) radio to  …); obtaining a first ranging result and a second ranging result, based on the at least one frame (see par. 0034; [0034] FIG. 4A illustrates a diagram 400 of an exemplary sequence of ranging messages communicated between a central wireless device 102 and peripheral wireless device 202. The ranging messages can be used by either side to perform a time of flight and/or an angle of arrival ranging measurement. The sequence of ranging messages spans a total time period that defines a ranging cycle T.sub.C, which includes a first time period, during which ranging measurements are performed by the central wireless device 102 and by the peripheral wireless device 202, followed by a second time period, during which results of the ranging measurements are exchanged between the central wireless device 102 and the peripheral wireless device 202 …); and determining a third ranging result, based on the first ranging result and the second ranging result (see pars. 0034 and 0035; [0034] FIG. 4A illustrates a diagram 400 of an exemplary sequence of ranging messages communicated between a central wireless device 102 and  …).
Consider claim 20 in view of claim 19 above, Naguib discloses wherein the determining the third ranging result comprises determining a weighted sum of the first ranging result and the second ranging result as the third ranging result, based on a difference between the first ranging result and the second ranging result being less than a threshold value (see par. 0044… Evaluation of whether to remain in the same ranging time slot 502 or to change ranging time slots 502 
Consider claim 21. Naguib discloses an electronic device for performing ranging by using an ultra-wideband (UWB) in a wireless communication system, the electronic device comprising (see fig. 1, pars. 0003 and 0005; [0003] The described embodiments relate generally to wireless communication, including methods and apparatus to support channel access control for keyless vehicle entry systems. An initiating wireless device can query multiple responding peripheral wireless devices to perform ranging for distance and/or angle of arrival data, where the multiple peripheral wireless devices coordinate responses to reduce or minimize interference and reduce time to complete ranging. [0003]… In some embodiments, the central wireless device and the peripheral wireless devices communicate ranging measurement messages and responses using an ultra-wideband (UWB) wireless communication protocol.): a see fig. 10: #1012, par. 0023 … A central wireless device can query multiple peripheral wireless devices to perform ranging for distance and/or angle of arrival data, where the multiple peripheral wireless devices coordinate responses to reduce or minimize interference and reduce time to complete ranging. A time-slotted channel hopping architecture is used to allow the initiating wireless device to communicate with the multiple peripheral wireless devices using a low-power, high-bandwidth radio, such as an ultra-wideband (UWB) radio to perform the ranging function. Information gathered by receiving devices can be communicated to the transmitting devices for use in performing the ranging function. Measurement response messages from the multiple peripheral wireless devices received by the initiating device can be used to determine ranging data by the initiating device, which can communicate the ranging data back to the multiple peripheral wireless devices …); at least one processor configured to (see fig. 10: #1002, par. 0054; … As shown in FIG. 10, the computing device 1000 can include a processor 1002 that represents a microprocessor or controller for controlling the overall operation of computing device 1000 …): obtain a first ranging result and a second ranging result, based on the at least one frame (see par. 0034; [0034] FIG. 4A illustrates a diagram 400 of an exemplary sequence of ranging messages communicated between a central  …); and determine a third ranging result, based on the first ranging result and the second ranging result (see pars. 0034 and 0035; [0034] FIG. 4A illustrates a diagram 400 of an exemplary sequence of ranging messages communicated between a central wireless device 102 and peripheral wireless device 202. The ranging messages can be used by either side to perform a time of flight and/or an angle of arrival ranging measurement. The sequence of ranging messages spans a total time period that defines a ranging cycle T.sub.C, which includes a first time period, during which ranging measurements are performed by the central wireless device 102 and by the peripheral wireless device 202, followed by a second time period, during which results of the ranging measurements are exchanged between the central wireless device 102 and the peripheral wireless device 202. The central wireless device 102  …).
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

11.	Claims 1, 5, 6, 8, 14, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Naguib, in view of Gherardi; Luca et al. (US 20160353238 A1), hereafter “Gherardi.”
	Consider claim 1. Naguib discloses a method of operating an electronic device for performing ranging by using an ultra-wideband (UWB) in a wireless communication system, the method comprising (see fig. 1, pars. 0003 and 0005; [0003] The described embodiments relate generally to wireless communication, including methods and apparatus to support channel access control for keyless vehicle entry systems. An initiating wireless device can query multiple responding peripheral wireless devices to perform ranging for distance and/or angle of arrival data, where the multiple peripheral ): transmitting and receiving at least one frame for ranging, to and from at least one other electronic device (see par. 0023 … A central wireless device can query multiple peripheral wireless devices to perform ranging for distance and/or angle of arrival data, where the multiple peripheral wireless devices coordinate responses to reduce or minimize interference and reduce time to complete ranging. A time-slotted channel hopping architecture is used to allow the initiating wireless device to communicate with the multiple peripheral wireless devices using a low-power, high-bandwidth radio, such as an ultra-wideband (UWB) radio to perform the ranging function. Information gathered by receiving devices can be communicated to the transmitting devices for use in performing the ranging function. Measurement response messages from the multiple peripheral wireless devices received by the initiating device can be used to determine ranging data by the initiating device, which can communicate the ranging data back to the multiple peripheral wireless devices …); obtaining a first ranging result and a second ranging result, based on the at least one frame (see par. 0034; [0034] FIG. 4A illustrates a diagram 400 of an exemplary  …).
Naguib, however, does not particular refer to the following limitation taught by Gherardi, in analogous art; performing integrity checking, based on a result of comparing the first ranging result with the second ranging result (see pars. 00283 and 0310; [0283] At decision 3106, a data integrity check may be performed. For example, a CRC checksum may be verified. If the data integrity check fails (e.g., if the CRC checksum is not correct), the self-localizing apparatus may discard the received data at step 3108 and the process may return to step 3102. If the integrity check succeeds, the process may proceed to decision 3110. [0310] In some embodiments, each of the first, second, and third localization signals may comprise ultra-wideband (UWB) localization signals. Each of the UWB ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naguib and have it include the teachings of Gherardi. The motivation would have been in order to ensure the accuracy of the data (see pars. 0283 and 0130). 
Consider claim 5 in view of claim 1 above. Naguib further discloses wherein: the transmitting and receiving the at least one frame comprises: transmitting a first frame, receiving a second frame in response to the first frame, and transmitting a third frame in response to the second frame; and the obtaining the first ranging result and the second ranging result comprises: calculating the first ranging result, based on timings determined based on the first frame and the second frame, and receiving the second ranging result calculated based on timings determined based on the second frame and the third frame (see pars. 0034 and 0035; [0034] FIG. 4A illustrates a diagram 400 of an exemplary sequence of ranging messages communicated between a central wireless device 102 and peripheral wireless device 202. The ranging messages can be used by either side to perform a time of flight and/or an angle of arrival ranging measurement. The sequence of ranging messages  …).
	Consider claim 6 in view of claim 1 above. Naguib further discloses wherein:
the transmitting and receiving the at least one frame comprises: receiving a first frame,
transmitting a second frame in response to the first frame, and receiving a third frame; and the obtaining the first ranging result and the second ranging result comprises:
receiving the first ranging result calculated based on timings determined
based on the first frame and the second frame, and calculating the second ranging result, based on timings determined based on the second frame and the third frame (see pars. 0034 and 0035; [0034] FIG. 4A illustrates a diagram 400 of an exemplary sequence of ranging messages communicated between a  …).
Consider claim 8 in view of claim 1 above. Naguib further wherein: the transmitting and receiving the at least one frame comprises: transmitting and receiving a first frame set comprising a plurality of frames for first ranging, to and from the at least one other electronic device, and transmitting and receiving a second frame set comprising a plurality of frames for second ranging, to and from the at least one other electronic device; and the obtaining the first ranging result and the second ranging 
Consider claim 14 in view of claim 1 above. Naguib further discloses wherein:
the transmitting and receiving the at least one frame comprises: transmitting a first frame to the other electronic device, and receiving a second frame from the other electronic device in response to the first frame; and wherein the obtaining the first ranging result and the second ranging result comprises: calculating a first time Tround from a timing at which the first frame is transmitted to a timing at which the second frame is received, receiving, from the other electronic device, a second time Treply from a timing at which the other electronic device receives the first frame to a timing at which the other electronic device transmits the second frame, calculating a third time T prop taken to transmit a frame to the electronic device, based on the first time Tround and the second time Treply, and calculating the first ranging result as a predicted distance between the electronic device and the other electronic device, based on the third time T prop (see fig. 4A, pars. 0023, 0024 and 0034; … The central wireless device 102 sends a ranging measurement message, indicated as T1, which consists of a pulse of width T.sub.P, to the peripheral wireless device 202, reception of which is indicated as R1. The peripheral wireless device 202, responsive to receipt of the ranging measurement message T1, sends a measurement response message, indicated as T2, which also consists of a pulse of width T.sub.P, to the central wireless device 102, reception of 
Consider claim 15. Naguib discloses an electronic device for performing ranging by using an ultra-wideband (UWB) in a wireless communication system, the electronic device comprising (see fig. 1, pars. 0003 and 0005; [0003] The described embodiments relate generally to wireless communication, including methods and apparatus to support channel access control for keyless vehicle entry systems. An initiating wireless device can query multiple responding peripheral wireless devices to perform ranging for distance and/or angle of arrival data, where the multiple peripheral wireless devices coordinate responses to reduce or minimize interference and ): a communicator configured to transmit and receive at least one frame for ranging, to and from at least one other electronic device (see fig. 10: #1012, par. 0023 … A central wireless device can query multiple peripheral wireless devices to perform ranging for distance and/or angle of arrival data, where the multiple peripheral wireless devices coordinate responses to reduce or minimize interference and reduce time to complete ranging. A time-slotted channel hopping architecture is used to allow the initiating wireless device to communicate with the multiple peripheral wireless devices using a low-power, high-bandwidth radio, such as an ultra-wideband (UWB) radio to perform the ranging function. Information gathered by receiving devices can be communicated to the transmitting devices for use in performing the ranging function. Measurement response messages from the multiple peripheral wireless devices received by the initiating device can be used to determine ranging data by the initiating device, which can communicate the ranging data back to the multiple peripheral wireless devices …); and at least one processor configured to (see fig. 10: #1002, par. 0054; … As shown in FIG. 10, the computing device 1000 can include a processor 1002 that represents a microprocessor or controller for controlling the  …): obtain a first ranging result and a second ranging result, based on the at least one frame (see par. 0034; [0034] FIG. 4A illustrates a diagram 400 of an exemplary sequence of ranging messages communicated between a central wireless device 102 and peripheral wireless device 202. The ranging messages can be used by either side to perform a time of flight and/or an angle of arrival ranging measurement. The sequence of ranging messages spans a total time period that defines a ranging cycle T.sub.C, which includes a first time period, during which ranging measurements are performed by the central wireless device 102 and by the peripheral wireless device 202, followed by a second time period, during which results of the ranging measurements are exchanged between the central wireless device 102 and the peripheral wireless device 202 …).
Naguib, however, does not particular refer to the following limitation taught by Gherardi, in analogous art; perform integrity checking, based on a result of comparing the first ranging result with the second ranging result (see pars. 00283 and 0310; [0283] At decision 3106, a data integrity check may be performed. For example, a CRC checksum may be verified. If the data integrity check fails (e.g., if the CRC checksum is not correct), the self-localizing apparatus may discard the received data at step 3108 and the process may return to step 3102. If the integrity check succeeds, the process may proceed to ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naguib and have it include the teachings of Gherardi. The motivation would have been in order to ensure the accuracy of the data (see pars. 0283 and 0130).
Consider claim 17 in view of claim 15 above. Naguib further discloses wherein: the communicator is further configured to: transmit a first frame, receive a second frame in response to the first frame, and transmit a third frame in response to the second frame; and the at least one processor is further configured to: calculate the first ranging result, based on timings determined based on the first frame and the second frame, and receive the second ranging result calculated based on timings determined based on the second frame and the third frame (see pars. 0034 and 0035; [0034] FIG. 4A illustrates a diagram 400 of an exemplary sequence of ranging messages communicated between a central wireless device 102 and peripheral wireless device 202. The ranging messages can be used  …).

12.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Naguib in view of Gherardi as applied to claim 1 above, and further view of Gehrmann; Christian M. (US 20180295101 A1), hereafter “Gehrmann.”
	Consider claim 9 in view of claim 1 above. Naguib, as modified by Gherardi discloses all the limitations that this claim depends upon, but does not particularly discloses the following limitations as taught by Gehrmann, in analogous art; wherein the [0057] According to an example, the GW may determine or check if c2>s and if a<m, and if so, it may start forwarding sequentially queued packets targeting the IoT until the packet queue may be empty and it may set a=0 and c2 may reinitialized to 0. Otherwise, if c2>s and a>=m, the following may be performed or applied. The GW may determine or assume a more severe attack and if mark=true, it may send a warning to the system responsible that it may be attack and the GW may set a=0 and c2 may be reinitialized to 0 and may proceed as described herein. According to an example (e.g., if mark=false where GW may be able to check and forward packets to the IoT unit for ongoing sessions and may allow or enable the IoT to complete the ongoing sessions), the GW may ID.sub.q=.PHI. and may contact the IoT unit and ask for the session keys for ongoing sessions. In such an example, the IoT unit may send as response to the request a list of ongoing active session keys, K.sub.S=[K.sub.S0, K.sub.S1, . . . , K.sub.Sv] and corresponding acceptance message ID set, ID.sub.p=[ID.sub.S0, ID.sub.S2, . . . , ID.sub.Sn]. The GW may use the parameters received to check the messages it ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naguib, as modified by Gherardi and have it include the teachings of Gehrmann. The motivation would have been in order protect data exchange (see pars. 0004 and 0057). 
Consider claim 10 in view of claim 9 above. Gehrmann further discloses wherein the determining that the integrity checking is passed comprises: obtaining a third ranging result, based on the first ranging result and the second ranging result; and granting an access right, based on the third ranging result (see pars. 0004 and 0057; [0057] According to an example, the GW may determine or check if c2>s and if a<m, and if so, it may start forwarding sequentially queued packets targeting the IoT until the packet queue may be empty and it may set a=0 and c2 may reinitialized to 0. Otherwise, if c2>s and a>=m, the following may be performed or applied. The GW may determine or assume a more severe attack and if mark=true, it may send a warning to the system responsible that it may be attack and the GW may set a=0 and c2 may be reinitialized to 0 and may proceed as described herein. According to an example (e.g., if mark=false where GW may be able to check and forward packets to the IoT unit for ongoing sessions and may allow or enable the IoT to complete the ongoing ). The motivation would have been in order protect data exchange (see pars. 0004 and 0057). 
Consider claim 11 in view of claim 1 above. Naguib, as modified by Gherardi discloses all the limitations that this claim depends upon, but does not particularly discloses the following limitations as taught by Gehrmann, in analogous art; determining to change a ranging parameter, based on a result of the integrity checking; and notifying the other electronic device of the change in the ranging parameter (see pars. 0055-0057; [0055] If a is determined not to be less than m at 850, the GW may determine whether mark=true at 852. If mark is determined not be true at 852, the GW may send severe DoS attack warning to the system responsible at 864. The GW may initialize a and restart timer c2 at 858. If a determination is made that mark=true at 852, the GW may determine whether mac is true at ).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Naguib, as modified by Gherardi and have it include the teachings of Gehrmann. The motivation would have been in order protect data exchange (see pars. 0004 and 0057). 
	Consider claim 12 in view of claim 11 above. Naguib further discloses wherein the ranging parameter comprises at least one of a ranging scheme, a ranging cycle, a number of frames used for ranging, and a number of STS segments comprised in a frame (see par. 0024; … An order in which the multiple peripheral wireless devices respond can be determined during a setup phase, such as during establishment of and/or subsequent communication via the WPAN, or by communicating the order in a broadcast of a ranging cycle. …; Examiner’s note: Claim is written in alternative format).

Allowable Subject Matter
13.	Claim(s) 2-4, 7, 13, 16, 18 (is/are) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 
14.	The following prior arts are made of record and not relied upon, but is considered pertinent to applicant's disclosure:
	McCorkle; John W. (US 8451936 B2) discloses in the abstract: establishing a communication link with a remote device over a UWB medium using a multiple access protocol; determining a distance between the local device and the remote device
	STROIESCU; Florin et al. (US 20190113631 A1) discloses at paragraph 19: an ultrawideband receiver which receives UWB data for determining the UWB position of the portable tag with reference to the primary and secondary beacons.

15.	Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.    
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
January 19, 2022